Case: 12-20538       Document: 00512355282         Page: 1     Date Filed: 08/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 27, 2013
                                     No. 12-20538
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR JAVIER TORRES-LIMON, also known as Hector Javier Torres, also
known as Hector Javier Torres Limon, also known as Eloy Ramirez, also known
as Hector Torres, also known as Javier Torres, also known as Hector J. Torres,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-839-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Hector Javier Torres-Limon (“Torres”) pled guilty to illegal reentry in
violation of 8 U.S.C. § 1326. The district court sentenced Torres to forty-five
months in prison—below his advisory sentencing guidelines range—with no
supervised release.        Torres appeals, arguing that the sentence is both




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20538    Document: 00512355282        Page: 2   Date Filed: 08/27/2013

                                    No. 12-20538

procedurally and substantively unreasonable. We “review the sentence under
an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51 (2007).
      Torres argues that his sentence was procedurally unreasonable because
the district court did not give adequate reasons for rejecting his request for a
below-guidelines sentence, and did not consider the 18 U.S.C. § 3553(a) factors.
A sentencing judge should “set forth enough to satisfy the appellate court that
he has considered the parties’ arguments and has a reasoned basis for exercising
his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356
(2007). The record reflects that the district court listened to Torres’ arguments
for a below-guidelines sentence, and imposed a below-guidelines sentence. The
record also reflects that the district court stated after sentencing: “I feel the
sentence is appropriate pursuant to 18 United States Code Section 3553(a).” The
record therefore shows that the district court considered Torres’ arguments, and
the § 3553(a) factors, and decided that a forty-five month sentence with no
supervised release was appropriate. As a result, the district court did not
procedurally err. See Rita, 551 U.S. at 358-59; United States v. Rodriguez, 523
F.3d 519, 525-26 (5th Cir. 2008).
      Torres also argues that his sentence was substantively unreasonable. The
district court imposed a sentence that was below the guidelines range, and,
therefore, is entitled to a “rebuttable presumption of reasonableness.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see United States v. Murray,
648 F.3d 251, 258 (5th Cir. 2011), cert. denied, 132 S. Ct. 1065 (2012). As
discussed above, the record reflects that the district court considered Torres’
arguments, and the § 3553(a) factors, before concluding that a sentence below
the guidelines range would satisfy the goals of § 3553(a).           Thus, Torres’
argument amounts to a disagreement with the weight given the § 3553(a)
factors. However, such disagreement is insufficie
nt to rebut the presumption of reasonableness. See, e.g., Cooks, 589 F.3d at 186.
      Accordingly, the judgment of the district court is AFFIRMED.

                                         2